Ingraham, J. (concurring):
There can be no question as to the power of the Legislature to regulate the business of corporations, and applying the principle established in Wood & Selick v. Ball (190 N. Y. 217), it would seein that the" complaint was defective in failing to allege that the jffaintiff had obtained such a license as the statute requires to enable a corporation to engage in the business of plumbing. The objection was taken at the opening of the trial and was never waived. Assuming) therefore, that we could take judicial notice of the Building Code of the city of Hew York to. enable the plaintiff to maintain the action, it was necessary to allege that the provision of subdivision 3 of section 141 of that Code had been complied with, and the complaint, therefore, failed to allege facts sufficient to constitute a cause of action. For that reason I think the defendant was entitled to a dismissal of the complaint, and it was not error for the Appellate Term to reverse the judgment.
I concur in affirmance.